 1      WO
 2

 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                             No. CR-18-08149-001-PCT-DMF
10                         Plaintiff,                    ORDER
11 v.

12 Leif Jones,
13                         Defendant.
14-1+-~~~~~~~~~~~~~~~_J
15             The defendant appeared in court with counsel. The defendant's probable cause

16      hearing was waived and the detention hearing was submitted on the record. The Court

17      finds probable cause to believe the defendant violated the terms of his supervised probation

18      as alleged in the petition. The Court further finds, pursuant to Rule 32.l(a)(6), that
                                                     I



19      defendant has failed to show by clear and convincing evidence that he is not a flight risk

20      or a danger.

21             IT IS HEREBY ORDERED that the defendant shall be bound over for further

22      proceedings on the petition to revoke his supervised probation.

23            IT IS FURTHER ORDERED that the defendant is detained as flight risk and danger,

24      pending further revocation proceedings.
          I
25            Dated this 10th day of December, 2018.


                                                                    ;£J,; a ~'fhl1~
26
27                                                                Honorable Lesfie ~ owman
                                                                  United States Magistrate Judge
28
